UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7644


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KALU KALU,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:09-cr-00061-D-1)


Submitted:   October 23, 2014             Decided:   January 16, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Kalu Kalu, Appellant Pro Se.    G. Norman Acker, III, Assistant
United States Attorney, Shailika K. Shah, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Kalu Kalu seeks to appeal the order in garnishment

entered        to   enforce     the    restitution        order    imposed   as    part   of

Kalu’s criminal judgment.                 In criminal cases, a defendant must

file his notice of appeal within fourteen days after the entry

of judgment.             Fed. R. App. P. 4(b)(1)(A)(i).              With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file       a   notice     of   appeal.      Fed.     R.    App.    P.   4(b)(4);    United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

                The district court entered the order in garnishment on

the docket on April 4, 2012.                Kalu filed the notice of appeal on

October 28, 2013. 1            Because Kalu failed to file a timely notice

of   appeal         or   obtain   an     extension    of     the    appeal   period,      we

dismiss the appeal of the order in garnishment. 2

       1
       We construe Kalu’s informal brief as a notice of appeal.
See Smith v. Barry, 502 U.S. 244, 248-49 (1992) (holding that
appellate brief may serve as notice of appeal under certain
circumstances).   Furthermore, we conclude that Kalu could not
have delivered the informal brief to prison officials for
mailing to the court before he signed it on October 28, 2013.
See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276
(1988).
       2
       Although the timely filing of a notice of appeal in a
criminal case is not a jurisdictional requirement, United
States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009), Kalu’s
appeal is inordinately late.     Accordingly, we exercise our
inherent power to dismiss it.   United States v. Mitchell, 518
F.3d 740, 750 (10th Cir. 2008).


                                              2
               Kalu also seeks to appeal the district court’s order

denying his motion for reconsideration.              Finding no reversible

error,    we    affirm    the   district   court’s   order     denying   Kalu’s

motion for reconsideration.         United States v. Kalu, No. 5:09-cr-

00061-D-1 (E.D.N.C. Sept. 27, 2013).

               We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented    in    the   materials

before   this     court   and   argument   would   not   aid   the    decisional

process.

                                                           AFFIRMED IN PART;
                                                           DISMISSED IN PART




                                       3